 1

 2

 3

 4

 5                                      UNITED STATES DISTRICT COURT
 6                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8   In re                                                         CASE NO. 1:18-CV-1232 AWI
                                                                   BANKR. CASE NO. 18-10973-B-13
 9   GLENN W. BEVER,
                                                                   ORDER DIRECTING APPELLANT TO
10                     Debtor                                      COMPLETE THE RECORD ON
     _____________________________________                         APPEAL
11
     STEVEN H. LUCORE, SR.,
12
                                 Appellant
13
                         v.
14
     CITIMORTGAGE, INC.,
15
                                 Appellee
16

17              Debtor Glenn Bever filed his petition for bankruptcy on March 20, 2018. Bankr. Doc. 1.1
18   Appellant Steven Lucore filed an objection to the claim of Appellee CitiMortgage. Bankr. Docs.
19   54 and 72. Lucore’s objection was overruled. Bankr. Docs. 88 and 93. Lucore filed a notice of
20   appeal on September 7, 2018, asking that it be decided by the United States District Court. Bankr.
21   Doc. 102.
22              In his notice of appeal, Lucore stated his address 11132 Summit Avenue, Santee, CA
23   92071. Doc. 1. However, the docket reflected his former address of 466 West Tenaya Avenue,
24   Clovis, CA 93612. The district court clerk’s office sent out the opening letter. Doc. 2. On
25   October 30, 2018, the bankruptcy court clerk’s office sent out a notice of incomplete or delayed
26   record on appeal. Doc. 3. On January 9, 2019, Lucore filed document stating that he had not
27   received any communication from this court and noting that he had changed his address from
28   1
         “Bankr. Doc.” refers to docket entries in the underlying bankruptcy case of Glen Bever, 18-10873-B-13.
 1   Clovis to Santee in the bankruptcy court in July 2018. Doc. 7. Lucore’s address has been
 2   corrected. Doc. 8.
 3          However, the record on appeal is still incomplete. “An appellant’s failure to take any step
 4   other than the timely filing of a notice of appeal does not affect the validity of the appeal, but is
 5   ground only for the district court or BAP to act as it considers appropriate, including dismissing
 6   the appeal.” Fed. R. Bankr. Proc. 8003(a)(2). Dismissal may be appropriate when an appellant
 7   fails to timely designate a record on appeal. See Sierra Switchboard Co. v. Westinghouse Elec.
 8   Corp., 789 F.2d 705, 706-7 (9th Cir. 1986).
 9          Lucore must complete the record on appeal by March 27, 2019. If he has not done so by
10   that date, this appeal will be dismissed for lack of prosecution.
11
     IT IS SO ORDERED.
12

13   Dated: February 14, 2019
                                                   SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
